                              United States District Court
                            Eastern District of North Carolina
                                    Eastern Division


Merry Anne Whitfield,                    )
                                         )
      Plaintiff,                         )
                                         )
             v.                          )             Complaint
                                         )
Life Insurance Company of                )
North America,                           )
                                         )
      Defendant.                         )
                                         )

      Plaintiff Merry Anne Whitfield alleges the following for her complaint against

defendant Life Insurance Company of North America (“LINA”).

                                 Nature of Controversy

      1.     Ms. Whitfield worked as a Diversion Control Specialist III (“DCS III”) at

Purdue Pharma (“Purdue”) until she became totally disabled. Purdue provided long-term

disability (“LTD”) coverage to Ms. Whitfield and other eligible employees pursuant to an

insurance policy issued by LINA and bearing group policy number LK-961646 (the

“Disability Policy”). The Disability Policy obligates LINA to make eligibility

determinations and to pay policy benefits from its funds. The Disability Policy does not

grant LINA discretionary authority.

      2.     Ms. Whitfield became totally disabled due to fibromyalgia, chronic fatigue,

and depression, and discontinued work on April 14, 2017. Ms. Whitfield satisfied the

Disability Policy’s 180-day elimination period and became eligible for LTD benefits on




           Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 1 of 16
October 11, 2017. Ms. Whitfield applied for LTD benefits, and LINA denied her claim

on October 12, 2017. Ms. Whitfield submitted her first appeal (“first appeal”) of LINA's

decision on October 24, 2017. LINA denied her first appeal on December 22, 2017. Ms.

Whitfield appealed again (“second appeal”) on June 18, 2018. LINA upheld its decision

to deny Ms. Whitfield benefits on August 16, 2018 and advised Ms. Whitfield that she

had exhausted her appellate remedies under the Disability Policy and she had the right to

sue to recover her benefits pursuant to Section 502 of the Employee Retirement Income

Security Act ("ERISA").

       3.     Ms. Whitfield claims she is entitled to recover LTD employee benefits from

LINA pursuant to 29 U.S.C. § 1132(a)(1)(B) of ERISA. The relief Ms. Whitfield seeks is

instatement of her LTD benefits under the Disability Policy retroactive to October 11,

2017, prejudgment interest, monthly LTD benefits for as long as she remains entitled to

benefits under the terms of LINA’s Disability Policy, and an award of attorney's fees and

costs pursuant to 29 U.S.C. § 1132(g).

                             Parties, Jurisdiction, and Venue

       4.     Ms. Whitfield is a citizen and resident of Edgecombe County, North

Carolina.

       5.     Defendant LINA is an insurance company and is authorized to conduct

business in this state by the North Carolina Department of Insurance. LINA is the

Disability Policy’s claims administrator.




                                            2

            Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 2 of 16
        6.     The Court has jurisdiction over this controversy pursuant to 29 U.S.C. §

1132(e)(1). Venue is proper in this district pursuant to 29 U.S. C. § 1132(e)(2) because

acts and occurrences that gave rise to Ms. Whitfield’s claim took place in this district.

                                      Additional Facts

        7.     The Disability Policy sets out the following definition:

        The Employee is considered disabled if, solely because of Injury or
        Sickness, he or she is:

        1. unable to perform the material duties of his or her Regular Occupation;
        and

        2. unable to earn 80% or more of his or her Indexed Earnings from
        working in his or her Regular Occupation.

Ms. Whitfield’s indexed earnings for LTD benefits are approximately $100,070.16 per

year. Therefore, the standard of disability used for LINA’s administrative review is

whether Ms. Whitfield can perform the material duties of her regular occupation and earn

at least 80% of her indexed earnings, which equates to approximately $80,056.13 per

year.

        8.     Ms. Whitfield is sixty-two years old. She is the wife of a disabled Vietnam

Veteran, Bobby Whitfield, the mother of two sons and two step-daughters, and the

grandmother of thirteen grandchildren. At age fifty-eight, she earned her bachelor’s

degree while working full-time. She wanted to prove to her grandchildren that it is “never

too late to better yourself.”

        9.     Ms. Whitfield worked at Purdue for sixteen years. When she was healthy,

Ms. Whitfield exercised in Purdue’s company gym every day before work. Ms. Whitfield



                                              3

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 3 of 16
was well compensated as a DCS III and took pride in her work. When Ms. Whitfield

became totally disabled and went out of work on April 14, 2017, she was only a few

months short of reaching full retirement, which would have given her continued health

and life insurance until age 65. Ms. Whitfield had no incentive, financial or otherwise, to

prematurely end a successful career and forego full retirement benefits.

       10.     Purdue is the manufacturer of OxyContin, an opioid medication that is used

to treat the most severe pain. Ms. Whitfield worked on Purdue’s regulatory compliance

team that implemented and enforced policies and procedures for the production,

processing, storage, and shipping of OxyContin, and ensured that Purdue remained

compliant with schedule II narcotic regulations issued by the Drug Enforcement

Administration (“DEA”), the Food and Drug Administration (“FDA”), and state

regulators. Ms. Whitfield worked throughout the entire Purdue plant and had to learn the

intricacies and regulations of each job function in the plant. She monitored 300+

employees on 350+ security cameras to spot abnormalities that might put Purdue at risk,

such as employees stealing or using OxyContin, employees being exposed to raw opium

derivatives, or unsafe manufacturing practices that could taint medication. Ms. Whitfield

testified that she treated Purdue’s medication as if her mother or child was taking it.

       11.     Ms. Whitfield’s job as a DCS III was also physically demanding. Every

day, she had to climb a forty-foot ladder in Purdue’s warehouse to weigh and count

Purdue’s inventory of OxyContin tablets and capsules. She performed tedious

calculations to ensure that shipping packages of various configurations held the correct

number of bottled and blister packed tablets. She weighed each package to make sure the

                                              4

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 4 of 16
outgoing shipping weight was correct. If there was even a slight variance in shipping

weight, she had to disassemble the pallet, packages, and/or twenty-kilogram drums, until

she found the package or packages that were light. Then, she would have to identify the

cause of the variance, be it employee theft, machine defects, packaging errors, or other

causes.

       12.     Ms. Whitfield also worked in an air-tight, controlled manufacturing and

packaging facility. While working in this area, Ms. Whitfield was required to wear a

Tyvek suit that included a full hood, battery-powered air purifying respirator, hair net,

and double shoe covers because there was raw opium derivative powder floating in the

air. The FDA and DEA regulations required Ms. Whitfield to vacuum this fine powder

off herself when she left the facility and to weigh and account for the powder, down to

the allowed milligram variance. She then had to process and destroy the raw opium

powder and take exacting records each step of the way.

       13.     Ms. Whitfield also worked in Purdue’s vault, where Purdue stored shelves

of tablets, capsules, and fifty-five-gallon drums of raw opium derivative. She had to

precisely organize each item by expiration date, lot number, and other identifying

markers. She had to know exactly where each item was and when it was due to be

destroyed. Again, she performed exact counts for each item and went through a complex

chain of custody process to transport and destroy expired medication and materials.

       14.     Federal and state regulators performed surprise site visits at Purdue. During

those visits, Ms. Whitfield would have to walk through Purdue’s facilities, pull pallets

and lots of medication and materials, and provide accompanying paperwork for all

                                              5

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 5 of 16
controlled substances. If she made even a slight mistake, Purdue would be subject to fines

and/or regulatory penalties and she would be subject to individual fines as well. Simply

put, there was no room for error in Ms. Whitfield’s role as a DCS III, and she had to

demonstrate unfettered integrity, honesty, and diligence at Purdue.

       15.     Ms. Whitfield testified that she had top reviews each year and received the

maximum merit-based bonus each year. Her manager, who had previously worked as a

DEA agent for thirty-five years, told her that he wished he had ten of her on his team.

       16.     Ms. Whitfield was diagnosed with fibromyalgia in 2010. She was later

diagnosed with chronic fatigue and depression. Despite her diagnoses, Ms. Whitfield was

determined to work as long as she could. She fell asleep driving to work several times,

and once fell asleep at her desk, which caused her to fall and cut her chin open.

       17.     Ms. Whitfield testified that her fibromyalgia causes widespread body pain,

muscular pain, weakness, nerve pain, brain fog, memory loss, confusion, and a headache

that has lasted years without cessation. She testified that her fibromyalgia pain is so bad

that the weight of one bed sheet against her skin is unbearable some nights. She testified

that her brain fog and memory loss cause her to misplace items, forget directions, and not

discern basic things like whether her car engine is running or not.

       18.     Dr. Laura Black, a fibromyalgia specialist, examined Ms. Whitfield on

April 13, 2017. Dr. Black stated that Ms. Whitfield is unable to perform any strenuous

duties and has difficulties with the activities of daily living. Ms. Whitfield’s widespread

pain index score was ten out of twelve. After examination, Dr. Black found that Ms.

Whitfield “clearly meets” the clinical criteria and the American College of

                                              6

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 6 of 16
Rheumatology’s criteria for fibromyalgia. Dr. Black took Ms. Whitfield out of work and

prescribed her a handicap parking placard. At Dr. Black’s direction, Ms. Whitfield

discontinued work on April 14, 2017.

       19.     Dr. Black next examined Ms. Whitfield on May 30, 2017. She found that

Ms. Whitfield’s pain and memory loss were worse than before. Ms. Whitfield reported

continued exhaustion even though she slept “like a rock” for twelve hours per night. Ms.

Whitfield also described how she developed extreme weakness and could no longer hold

her two-year-old great-granddaughter.

       20.     Dr. Black administered a cardiopulmonary exercise test (“CPXT”) on Ms.

Whitfield on July 12 and 13, 2017, using the Stevens’ test/re-test protocol. Dr. Black

directed Ms. Whitfield to ride a bicycle ergometer for seven minutes each day and

measured Ms. Whitfield’s respiratory oxygen uptake (“VO²”), heart rate, and bicycle

energy output measured in watts. After two days of testing, Dr. Black found that Ms.

Whitfield had a below-normal aerobic work capacity (“VO² max”) that was typical of a

person who suffered from chronic fatigue syndrome. Dr. Black measured the impact of

physical activity on Ms. Whitfield’s body using metabolic equivalents (“METs”), which

are units that are based on an equation that contemplates the body’s rate of oxygen

consumption. Dr. Black also evaluated Ms. Whitfield’s anaerobic threshold, which is the

exertion level at which the body switches from aerobic to anaerobic metabolism and

produces lactic acid. Dr. Black stated that it takes 1.7 METs of energy for a person “just

to sit comfortably” and 1.9 METs of energy “to sit and read and write.” Dr. Black found

that Ms. Whitfield’s anaerobic threshold was 1.8 METs. Dr. Black stated that such a low

                                             7

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 7 of 16
threshold at such a low oxygen consumption rate showed that normal daily activities

demanded more energy and oxidative metabolism than Ms. Whitfield was capable of

producing. Applied to the workplace, Dr. Black stated that Ms. Whitfield did “not

demonstrate sufficient energy to sustain even sedentary activity on a sustained basis.” In

forming this opinion, Dr. Black ruled out other variables such as deconditioning,

suboptimal effort, and psychological factors.

       21.     Dr. Black completed LINA’s Physical Abilities Assessment Form (“PAA

form”) on September 20, 2017. She wrote that Ms. Whitfield “is unable to perform any

type of activity, even sedentary, on a regular, predictable or sustained basis.” Dr. Black

stated that Ms. Whitfield could not return to work, even with accommodations. Dr. Black

advised that Ms. Whitfield was to avoid extreme temperatures, moisture, noise,

chemicals, fumes, and physical or mental stress, all of which could exacerbate her

fibromyalgia symptoms.

       22.     On September 24, 2017, Ms. Whitfield’s primary care provider, Dr.

Christine Barton, completed LINA’s PAA form. Dr. Barton stated that Ms. Whitfield

fatigued easily and had chronic overall pain.

       23.     On September 26, 2017, Ms. Whitfield’s rheumatologist, Dr. Kyle Harner,

completed LINA’s PAA form. He did not answer LINA’s question about Ms. Whitfield’s

work capacity and instead stated, “I did not take patient out of work.”

       24.     Ms. Whitfield applied for LTD benefits. LINA denied her claim on October

12, 2017.



                                                8

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 8 of 16
       25.     On October 23, 2017, Dr. Harner wrote LINA a letter to provide greater

clarity regarding his PAA form. Dr. Harner wrote:

       I am writing this as a letter of clarification for Ms. Whitfield. I am seeing her
       in the office today and want to state that I NEVER said she was not
       disabled. I only stated that I was NOT the doctor that took her out of work
       to start her short term disability. I felt it was best for the doctor that started
       that process to continue the process.

       At this time, I would like to state that all three of her doctors, myself
       included, feel that Ms. Whitfield is unable to work. This is related to a
       combination of both physical and mental limitations related to her
       underlying diagnosis of fibromyalgia syndrome and depression/anxiety.

       At this point, I recommend (along with Dr. Black and Dr. Barton) that Ms.
       Whitfield be placed on long-term/permanent disability.

       26.     Ms. Whitfield’s first appeal of LINA’s decision to deny her LTD benefits

was received by LINA on October 24, 2018. LINA hired two consultants to review Ms.

Whitfield’s claim: occupation medicine provider Dr. Roger Belcourt and psychiatrist Dr.

Elbert Greer Richardson. Neither consultant examined Ms. Whitfield.

       27.     Dr. Belcourt issued his report on December 1, 2017. Dr. Belcourt stated

that he had spoken to Dr. Harner on November 29, 2017. According to Dr. Belcourt,

during the call Dr. Harner advised Dr. Belcourt that Ms. Whitfield could not return to

“her previous high-demand job” as a DCS III because her chronic pain only allowed her

“to sit or stand for up to 10 minutes before needing to change positions.” In his report,

Dr. Belcourt conceded that the results of Ms. Whitfield’s CPXT showed she had a “lower

than normal aerobic work capacity that is typical of a person with Chronic Fatigue

Syndrome.” Dr. Belcourt found that Ms. Whitfield was impaired due to chronic fatigue

syndrome but did not address her fibromyalgia or chronic pain. Despite medical evidence


                                               9

             Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 9 of 16
to the contrary, Dr. Belcourt stated that Ms. Whitfield could perform “a light physical

demand level occupation with appropriate breaks as needed.” Dr. Belcourt did not

reconcile his opinion with Ms. Whitfield’s CPXT test results.

       28.    Dr. Richardson issued a report on December 4, 2017. Dr. Richardson stated

that he had called Dr. Barton. According to Dr. Richardson, during the call Dr. Barton

said she supported Ms. Whitfield’s disability claim and advised Dr. Richardson that Ms.

Whitfield was disabled due to fibromyalgia, chronic pain, and “brain fog.” Dr.

Richardson also called Dr. Black, who advised him that Ms. Whitfield’s cognitive

functioning was so poor that she “got behind the wheel recently, cranked the car and

forgot what to do next.” Dr. Black informed Dr. Richardson that Ms. Whitfield’s pain and

memory had worsened and stated that stress and weather conditions exacerbated Ms.

Whitfield’s symptoms. Dr. Richardson concluded that Ms. Whitfield had a history of

depression that was related to her declining health. Dr. Richardson stated that Ms.

Whitfield’s depression did not prevent her from working and diagnosed her with mild

neurocognitive disorder, but deferred to neuropsychologists as to whether her disorder

presented a functional limitation.

       29.    Based on Dr. Belcourt’s and Dr. Richardson’s opinions, LINA upheld its

denial of benefits on December 22, 2017.

       30.    On March 5, 2018, Ms. Whitfield had her first appointment with clinical

psychologist Dr. Evans Harrell. Dr. Harrell administered the Beck Depression Inventory

and found that Ms. Whitfield scored in the severely depressed range. Dr. Harrell



                                            10

          Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 10 of 16
diagnosed Ms. Whitfield with major depressive disorder, recurrent, severe, and stated the

following:

       I really don’t think there is the slightest doubt that she is very depressed.
       Speaking of the company’s unwillingness to exceed to her claim for
       disability benefits, she says quite rationally, ‘Why would I walk away from
       a job which I loved when I was going to have full retirement in a few
       months?

       31.    On March 13, 2018, Ms. Whitfield was referred to Dr. Benjamin Thomas to

treat her confusion and brain fog. Dr. Thomas reviewed a July 21, 2017 MRI of Ms.

Whitfield’s brain and told her that her brain had shrunk to the size of a seventy-year-old’s

brain. Dr. Thomas directed Ms. Whitfield to continue treatment with Dr. Black and her

other providers.

       32.    On April 10, 2018, Dr. Black examined Ms. Whitfield. Dr. Black stated

Ms. Whitfield “is doing worse this year.” Dr. Black noted that Ms. Whitfield was

receiving injections of Toradol, a steroid for fibromyalgia pain, every four to six weeks.

Ms. Whitfield told Dr. Black that she could “barely stand it” when the weather changed

because the weather change exacerbated her pain. Dr. Black stated Ms. Whitfield has “no

pain free or headache free days” and that Ms. Whitfield “forgets a lot of things.” Dr.

Black stated that Ms. Whitfield has trouble keeping up with bills and mail and frequently

misplaces items. Dr. Black stated Ms. Whitfield has trouble with word finding and “often

loses her train of thought midsentence.” Dr. Black addressed Ms. Whitfield’s physical

abilities and stated Ms. Whitfield has difficulty working overhead, manipulating small

objects, holding things, kneeling, bending, stooping, and getting up from a chair.



                                             11

          Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 11 of 16
       33.    On May 10, 2018, Ms. Whitfield was referred to psychiatrist Dr. K. M.

Verma. Dr. Verma noted in his report that Ms. Whitfield was downcast, flat, unhappy,

depressed, anxious, and “near tears” during the appointment. Her depression was an eight

out of ten and her pain was a seven out of ten. Ms. Whitfield advised Dr. Verma that she

had “no pain free days.” Dr. Verma prescribed Geodon, an antipsychotic medication.

       34.    Dr. Verma next examined Ms. Whitfield on June 7, 2018. Dr. Verma wrote

a supportive letter on Ms. Whitfield’s behalf and stated, “she is not able to function in

any kind of job, due to her emotional and physical health . . . .”

       35.    Ms. Whitfield submitted her second appeal on June 18, 2018. She

submitted sworn testimony with a DVD recording and transcript of her testimony; Dr.

Verma’s supportive letter; updated medical records from all of her providers; journal

entries in which she documented her fatigue, pain, and brain fog; and supportive letters

from two friends who saw her health rapidly decline.

       36.    LINA hired psychiatrist Dr. M. Antoinette Acenas and occupational

medicine provider Dr. Joseph Rea to review Ms. Whitfield’s claim. Neither provider

examined Ms. Whitfield.

       37.    Through a letter dated July 26, 2018, LINA informed Ms. Whitfield that

Dr. Acenas and Dr. Rea would call her providers to discuss her claim. Ms. Whitfield

immediately objected when she received LINA’s letter. Ms. Whitfield informed LINA

that there is “often an unfortunate dispute concerning what was said” between hired

insurance consultants and a claimant’s providers. To avoid this dispute, Ms. Whitfield

asked that Dr. Acenas and Dr. Rea submit written questions to her providers, so there

                                             12

          Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 12 of 16
would be no dispute about her providers’ opinions. Days later, Ms. Whitfield learned that

LINA ignored her objection and request for written questions, and directed Dr. Acenas

and Dr. Rea to contact her providers. Ms. Whitfield wrote LINA again to renew her

objection and request for written questions. LINA did not respond.

       38.     Dr. Acenas issued her report on August 3, 2018. She stated she called Dr.

Harrell, who stated that Ms. Whitfield is “very depressed due to her chronic pain . . . .”

Dr. Acenas diagnosed Ms. Whitfield with mood disorder due to physiological condition

with mixed features, and stated that unemployment and chronic pain were psychosocial

stressors for Ms. Whitfield. Despite those findings, Dr. Acenas concluded that Ms.

Whitfield was not disabled from a mental health perspective because her providers

reported “normal” mental health exam findings “except for [her] depressed mood.” Dr.

Acenas also found Ms. Whitfield was not disabled because she was not in inpatient

psychiatric hospitalization.

       39.     Dr. Rea issued his report on August 7, 2018. He stated that he left voice

messages at Dr. Black’s office and Dr. Harner’s office, and spoke to Dr. Barton. Dr.

Barton advised Dr. Rea that Ms. Whitfield had “foggy thinking” and had pain “all the

time” from her fibromyalgia. Dr. Barton advised that she had treated Ms. Whitfield for

many years, during which Ms. Whitfield’s health considerably declined. Dr. Barton

stated Ms. Whitfield was not “the same person I once knew.” Dr. Rea concluded that Ms.

Whitfield had fibromyalgia and chronic fatigue syndrome and imposed the following

limitations:



                                             13

          Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 13 of 16
        Suggested limitations would include: To lift, push, pull, or carry up to 10
        pounds on an occasional basis; to stand for up to 20 minutes at a time and
        for up to three hours over an eight-hour interval of time; to walk for up to
        15 minutes at a time and for up to a total of one hour over an eight-hour
        span of time; to not squat, crouch, balance, position at unprotected
        heights, or crawl; and to limit to a rare or less than occasional frequency of
        climbing stairs with a hand railing, or kneeling, to a cumulative total of 15
        minutes over an eight-hour interval. There is not indication for limitation
        regarding reaching in any direction, stooping, bending, or in general hand
        usage (handling, fingering, grasping, gripping, feeling, and keyboarding).

        These limitations are expected to be permanent in length.

Dr. Rea did not explain how these limitations would affect Ms. Whitfield’s ability to

perform her material job duties as a DCS III. Dr. Rea did not reconcile these limitations

with Dr. Black’s CPXT test results, which showed that Ms. Whitfield did not have the

energy to perform even sedentary tasks on a sustained basis.

        40.    LINA referred Ms. Whitfield’s claim to vocational rehabilitation specialist

Darci Bakos. Ms. Bakos determined that Ms. Whitfield’s occupation as a DCS III at

Purdue was comparable to the sedentary job of Program Manager, as defined by the

Dictionary of Occupational Titles (“DOT”) 189.167-030. Ms. Bakos stated such a

sedentary job “requires sitting most of the time, with brief periods of standing or walking

. . . .” Ms. Bakos accepted Dr. Rea’s restrictions without explanation or further scrutiny,

and determined that such restrictions were consistent with the physical demands of a

Program Manager as defined by the DOT. Ms. Bakos did not address the 80% income

qualifier in the Disability Policy’s definition of disability or identify any employers that

would be willing to hire Ms. Whitfield, for a job that would pay at least $80,056.13 per

year.



                                             14

          Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 14 of 16
       41.    LINA denied Ms. Whitfield’s second appeal through a letter dated August

16, 2018. LINA stated, “there are findings which reflect that Ms. Whitfield has some

deficits which support the need for limitations and work restrictions” but such restrictions

“would not prevent Ms. Whitfield from performing the duties of her Regular

Occupation.” LINA advised Ms. Whitfield that she had exhausted her appellate remedies

and had the right to sue to recover benefits under ERISA.

       42.    Ms. Whitfield testified that she still feels like a “broken person.” She “does

not have control” of her life, and is “stuck in a body that doesn’t function.” She reiterated

that she had to discontinue work for her safety, Purdue’s safety, Purdue’s consumers’

safety, and that she had no financial incentive to prematurely end a successful, lucrative

career, just months short of reaching full retirement benefits.

                                     Claim for Relief
                            (29 U.S.C. § 1132(a)(1)(B) and (g))

       43.    The other allegations of this complaint are incorporated by reference.

       44.    The Disability Policy is an employee welfare benefit plan within the

meaning of ERISA. Ms. Whitfield is covered by the Disability Policy.

       45.    LINA failed to provide Ms. Whitfield a full and fair review of her claim for

benefits under the Disability Policy.

       46.    Ms. Whitfield is entitled to recover from LINA long-term disability

benefits under the Disability Policy from October 11, 2017 to the date of judgment, with

prejudgment interest, and continuing monthly benefits after the date of judgment for as

long as she remains eligible under the terms of the Disability Policy.


                                             15

          Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 15 of 16
       47.     Ms. Whitfield requests an award of attorney’s fees and costs against LINA

pursuant to 29 U.S.C. § 1132(g).

                                     Prayer for Relief

       Wherefore, having complained of LINA, Ms. Whitfield prays the Court for the

following relief:

       1.      A judgment that LINA is obligated under the terms of the Disability Policy

to pay Ms. Whitfield long-term disability benefits for the period from October 11, 2017

to the date of judgment, with prejudgment interest;

       2.      A judgment that LINA is obligated to pay Ms. Whitfield monthly disability

income benefits after the date of judgment for as long as she remains eligible for such

benefits under the terms of the Disability Policy;

       3.      An award of attorney’s fees and costs against LINA pursuant to 29 U.S.C. §

1132(g); and

       4.      Such other relief as the Court deems just and proper.



October 24, 2018                                  /s/ Daniel Watts
Date                                              Daniel Watts
                                                  N.C. State Bar Number 49598
                                                  Andrew Whiteman
                                                  N.C. State Bar Number 9523
                                                  Whiteman Law Firm
                                                  5400 Glenwood Ave., Suite 225
                                                  Raleigh, North Carolina 27612
                                                  Tel: (919) 571-8300
                                                  Fax: (919) 571-1004
                                                  dcw@whiteman-law.com
                                                  aow@whiteman-law.com


                                             16

            Case 4:18-cv-00174-D Document 1 Filed 10/24/18 Page 16 of 16
